Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the seal, disclosed as resin or glue, that “sealingly connects” the cover, mounting plate, and cable conduit.  The Examiner’s understanding of the invention is that a cover and mounting plate form a sealed compartment for the device’s electronics.  A passageway at one end is basically a large opening for receiving a conduit (or perhaps two conduits as 7 and 70 would both be accepted in the passageway) for wires that continue to the camera at the distal end of the device.  Given the passageway, the cover and mounting plate are not alone sufficient to form a seal (fluid can just enter the .
The Examiner cannot find any embodiment or discussion of how the compartment can be sealed without the use of some sort of glue or resin for sealing around the conduits, the cover, and the mounting plate.  Paragraph 0057 of the PGPub discusses using a raised edge on the mounting plate and cover, but even that appears to be designed to aid in the application of the glue/resin.  Furthermore, the shape of the mounting plate is disclosed as being designed to limit the amount of resin or glue (Paragraph 0057) highlighting that the plate does not in itself form the seal.  The Specification does say that the glue or resin does not need to be applied directly to the wires 63, but that is only because a conduit 70 is used to surround the wires (see Paragraph 0058 of the PGPub).  The sealing at the passage is around the conduits as opposed to the wires, but there is no indication that resin or glue is unnecessary to form the seal.  Without the resin or glue, the internal chamber of the chamber of the compartment would be vulnerable to fluid, which is the problem Applicant is attempting to solve.
Because Applicant has not provided some means for forming the claimed sealed configuration with only those elements of the claim, the Examiner concludes that the claims omit essential elements, namely the sealing material or means.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,645,260 in view of Oskin et al. (US 2015/0282701).  Patent ‘260 claims an endoscope with a handle having shells, an insertion tube, a sealed compartment to carry electronics having a mounting plate and cover, a cable conduit, and a camera.  Patent ‘260 does not explicitly claim the steering control lever and working tube as claimed.  Proximal steering controls and working tubes are well-known in the art.  Oskin discloses one such configuration with the steering lever (118) proximal to the electronics (PCB 38), and a channel for tools or fluid (112/114).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Patent ‘260 to include the claimed steering lever and working tube as taught by Oskin.
Patent ‘260 also claims walls (claim 1, for example), flanges (claim 3, for example), an amplifier (claim 13), transparent material (claim 5, for example), and that the cable conduit is part of the sealed compartment such that a half-pipe shape on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795